MEMORANDUM **
In these consolidated petitions, Bertha Alicia Torres seeks review of an order of the Board of Immigration Appeals (“BIA”) dismissing her appeal from an immigration judge’s order denying her application for cancellation of removal, and an order of the BIA denying her motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We dismiss the petition for review in No. 04-74464, and deny the petition for review in No. 04-76560.
We lack jurisdiction to review the agency’s discretionary determination that Torres failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
We review for abuse of discretion the denial of motion to reopen. Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002). Contrary to Torres’ contention, the BIA did not abuse its discretion by denying her motion to reopen, because the BIA considered the evidence she submitted and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See id. (The BIA’s denial of a motion to reopen shall be reversed if it is “arbitrary, irrational, or contrary to law.”).
PETITION FOR REVIEW IN 04-74464 DISMISSED.
PETITION FOR REVIEW IN 04-76560 DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.